Citation Nr: 0000303
Decision Date: 01/06/00	Archive Date: 03/02/00

DOCKET NO. 95-38 846               DATE JAN 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for residuals of a left leg injury.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for tinnitus.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL 

The appellant

ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from January 1946 to October 1947
and from January 1948 to January 1952. He also served in the United
States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board)
from a September 1995 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which found
that new and material evidence sufficient to reopen the above
claims had not been submitted. The Board remanded this case in
March and June 1998 for procedural considerations. In May 1999, the
veteran testified at a hearing before the undersigned Member of the
Board.

In May 1999, the veteran submitted directly to the Board evidence
,which had not been considered by the RO, along with a waiver of
initial RO consideration of that evidence in accordance with the
provisions of 38 C.F.R. 20.1304(c).

FINDINGS OF FACT

1. The RO denied service connection for residuals of a left leg
injury and tinnitus in December 1988 essentially on the basis that
the evidence did not show a nexus between the current claimed
disabilities and service; the veteran did not perfect an appeal of
those determinations.


2. Evidence submitted subsequent to the December 1988 RO decision
does not address the matter of a nexus between any current left leg
disability or tinnitus and the veteran's service.

2 - 

CONCLUSIONS OF LAW

1. The decision of the RO in December 1988 denying service
connection for residuals of a left leg injury and tinnitus is
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302,
20.1103 (1999).

2. Evidence received since the December 1988 RO decision is not new
and material, and those claims may not be reopened. 38 U.S.C.A.
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Factual Background

In December 1988 the RO denied the veteran's initial claim for
service connection for residuals of a left leg injury and for
tinnitus. Although the veteran filed a notice of disagreement in
April 1989 and the RO issued a statement of the case in June 1989,
the veteran did not submit a substantive appeal, and the December
1988 denials became final.

Evidence of record at the time of the December 1988 rating decision
included: (1) Service medical records for both periods of the
veteran's active service; (2) United States Marine Corps Reserve
medical records; (3) a VA hospitalization report, dated in July
1950; (4) private medical records from several physicians in
Roanoke, Virginia, as well as hospitalization records and operative
reports from Roanoke Memorial Hospitals, dating from 1981 to 1986;
and (5) outpatient treatment records from the Lewis-Gale Clinic,
Inc., in July and August 1977 and July 1985, with a report of an
audiological examination by Steven E,. Ladenheim, M.D., dated in
July 1988.

Service medical records from the veteran's first period of service
show treatment in March 1946 for a sprained left ankle, with
subsequent cellulitis on the dorsum of

- 3 - 

the left foot. A procaine injection had been administered, which
later became infected. The cellulitis cleared within days following
treatment with penicillin. In November 1947, the veteran was found
physically qualified for discharge, with hearing by whispered voice
found to be 15/15 bilaterally.

During his second period of service, the veteran was hospitalized
for two weeks in July 1950 at a VA hospital in Roanoke. He received
treatment for what was initially thought to be otitis media and/or
mastoiditis and ultimately was determined to be an auditory canal
furuncle.

In September 1950, the veteran was treated for otitis and for a
perforated eardrum. On discharge medical examination in January
1952, no ear abnormality was noted.

National Guard medical records, consisting of Reports of Medical
Examinations, do not include any notations of tinnitus.

A June 1962 outpatient record disclosed that the veteran had
ruptured or torn the left middle soleus or the small tendinous
muscle underlying it while on duty. He felt pain and discomfort
immediately. The leg continued to swell and became more
uncomfortable throughout the night. The diagnosis was rupture with
hemorrhage of the left soleus muscle or small tendon under the
soleus. Ten days later, the veteran was examined and found
physically qualified for release from active duty for training. It
was noted that he had sustained an avulsion of the muscle fiber of
the left calf, distal third, with resultant edema and ecchymosis of
surrounding soft tissues. The condition had gradually resolved.
Subsequent National Guard records do not refer to a left leg
disability.

Roanoke private medical records relate to left hip and left leg
pain, considered by the veteran's physician to be due to early
degenerative joint disease, excessive weight, and, possibly,
trochanteric bursitis. Outpatient records from J. B. Hagadom, M.D.,
the veteran's physician, reveal that in July 1977, he complained of
an intermittent buzzing in his right ear. He said that he had had
some noise exposure at work. A hearing test at the time revealed a
mild high frequency hearing

- 4 -

loss bilaterally. The impression was tinnitus, with question as to
etiology. In July 1985, the veteran complained of intermittent
tinnitus in the right ear of two weeks duration. He worked at the
Norfolk & Western Railroad, where he was exposed to loud noise. He
wore ear protectors and had audiological examinations yearly. An
audiometric examination in July 1988 showed a bilateral hearing
loss, worse in the left ear.

The RO denied service connection for residuals of a left leg injury
and for tinnitus in December 1988, concluding that the evidence
showed the veteran's tinnitus to be of relatively recent origin,
and unrelated to service, and that a left leg injury on active duty
resolved without residual disability.

Evidence received since the 1988 RO decision consists of (1) a
report of a June 1993 examination for diseases of the arteries; (2)
a transcript of a hearing before the RO in December 1995; (3) VA
outpatient treatment reports, received in May 1996; (4) VA
outpatient treatment reports, received in May 1999, and (5) a
transcript of a hearing before a Member of the Board in May 1999.

The majority of the records are not relevant to the issues on
appeal, but pertain to unrelated health problems. The June 1993 VA
examination was for the purpose of evaluating residuals of frozen
hands and to consider disease of the arteries and veins. The
veteran's current complaints included severe cramps in his lower
legs about two times per week, alleviated by getting up and walking
around. History of frozen feet was diagnosed.

A neurology consultation in June 1993 was for evaluation of
neuropathy. The diagnostic impression was progressive distal
peripheral sensory neuropathy involving the hands and feet.

Among the additional VA outpatient treatment reports submitted in
May 1999 is a June 1994 note indicating that the veteran, who had
peripheral neuropathy, had developed edema in his left leg and
increased pain in his hip. He had had injury to the left leg years
before with soft tissue damage and possibly had venous return

5 - 

compromise from that secondary to edematous effect of calcium
channel blockers. In October 1994, he was noted to have
osteoarthritic pain in the left knee.

A June 1995 VA outpatient treatment record discloses that the
veteran complained of left leg swelling of more than 8 years
duration. The assessment was to rule out hypothyroidism for pre-
tibial edema. In April 1995, he was found to be still having
problems with left leg peripheral neuropathy due to cold injury.

A September 1995 VA outpatient treatment record noted complaints of
pain in the left hip since trauma to the left lower extremity in
service in 1960, as well as complaints of tinnitus in the right
ear. An orthopedic consultation was suggested for the hip pain and
an audiology consultation for the tinnitus. The veteran was seen
for a follow-up visit the next week, with complaints that his left
leg symptoms were getting worse. He carried a medical history of
residual of injury from cold exposure and left leg trauma. Tramadol
was prescribed.

A VA audiological assessment in October 1995 revealed that the
veteran had been referred for complaints of constant tinnitus in
the right ear. He stated that he had had tinnitus for over 30 years
and that it was gradually worsening. He had noticed hearing loss
for approximately 6 years. He had a history of noise exposure, both
civilian and military. Hearing acuity of both ears was found to be
within normal limits through 2,000 Hertz, sloping to a mild-
moderate sensorineural hearing loss at higher test frequencies.
Tinnitus was consistently matched to a 6,000 Hertz narrow- band
noise at 5 decibels.


An operative report in April 1996 for open cholecystectomy noted a
reported history of edema in left leg secondary to trauma.

In December 1996, the veteran testified at a hearing before the RO
that he had sustained a leg injury while on active duty for
training with the Marine Corps Reserve. He had been running a
combat infiltration course, crossing barbed wire entanglements,
when on jumping over the wire, he fell on his left side. He was
taken to a dispensary in Norfolk, where he was treated with
whirlpool baths for

- 6 -

about 12 days. He later found he had trouble bending and stooping
with the left leg and now took Tramadol for left leg symptoms. He
claimed that tinnitus had first become evident during boot camp in
1946, when he had an ear infection. He had no further ear problems
until June 1950, when he had another infection. In Korea, in
September 1950, he had been exposed to acoustic trauma from enemy
fire. He was now seen regularly by VA for a hearing loss.
Approximately ten years before, his private physician, Dr. Hagadom,
had punctured his ear drum, but the veteran was not sure of the
purpose. He said that the ear drum had repaired itself.

In May 1997, the veteran returned to a VA clinic for a follow up
for his neuropathy since his last visit, he had been developing
increased left knee pain and swelling. Upon standing up, his left
knee occasionally gave out. Examination revealed that the knee was
tender along the medial joint line, with minimal patellar
crepitation.

During his Board hearing in May 1999, the veteran reported the
history of his left leg injury during active duty for training and
described the current condition of his left leg/foot. He associated
his tinnitus with an incident in 1947 at the rifle range at Camp
Lejeune when he noticed draining from his ear, went to sick bay,
and was given a diagnosis of otitis media. He maintained that he
had had problems with tinnitus and hearing acuity ever since.

II. Legal Analysis

Under governing law and regulations, a claim previously and finally
disallowed by either the Board or the RO may not be reopened in the
absence of new and material evidence. 38 U.S.C.A. 5108, 7105 (West
1991); 38 C.F.R. 3.156 (1999); 38 C.F.R. 20.1100, 20.1103 (1999).
New and material evidence means evidence not previously submitted
to agency decision-makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a); Hodge v. West, 155 F 3d 1356 (Fed. Cir. 1998).

7 - 

A claim to reopen requires a three-step analysis. Winters v. West,
12 Vet. App. 203, 205-207 (1999) (en banc). The first step involves
a determination as to whether the evidence presented or secured
since the last final disallowance of the claim is new and material.
38 C. F.R. 3.156(a). If the Board determines that the evidence is
new and material, the Board must then reopen the claim and
determine "whether the claim, as then reopened, is well grounded in
terms of all the evidence in support of the claim, generally
presuming the credibility of that evidence." Elkins v. West, 12
Vet. App. 209, 218-219 (1999) (en banc); see also Winters, 12 Vet.
App. at 106. If the claim is not well grounded, that is the end of
the matter. Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999).
If the claim is well grounded, the Board may proceed to evaluate
the merits of the claim after ensuring that the duty to assist
under 38 U.S.C.A. 5107(b) has been fulfilled. Id.

At the time of the prior, December 1988, rating decision, it was
established (and was not then, nor is now, in dispute) that the
veteran had left ankle and left calf muscle injuries on active
duty/active duty for training and that he now has left lower
extremity disability manifested by edema and/or peripheral
neuropathy. It was also established that he had otitis, an auditory
canal furuncle, and a perforated eardrum in service and that he
currently had complaints of tinnitus. The claims were denied as
noted, because there was no competent evidence of a nexus between
the current disabilities and service or the disabilities/complaints
therein. Hence, for evidence to be new and material, i.e., so
significant that it must be considered in order to fairly decide
the merits of the claims, in this case it would have to pertain to
the matter of a nexus between the current disabilities for which
service connection is claimed and service/and disabilities or
injuries on active duty/active duty for training.

The additional evidence submitted shows that the veteran has been
given diagnoses of peripheral neuropathy due to frostbite in Korea
and osteoarthritis. Nevertheless, no medical examiner has related
current leg disability to an injury in service, as claimed.
Accordingly, while the additional medical evidence is new, it does
not bear directly and substantially to the specific matter under
consideration, i.e., whether any of the veteran's symptoms can be
identified as residuals of a left leg injury in service. Hence,
this evidence is not material. The veteran's hearing is

- 8 - 

cumulative to evidence previously of record. Furthermore, as a lay
person, the veteran is not competent to establish medical nexus by
his own testimony.

The claim for service connection for tinnitus is similarly lacking
in evidence of a nexus between such disability and service.
Tinnitus was first reported in July 1977 and later in July 1985,
following exposure to industrial noise. Evidence submitted since
December 1988 includes no competent (medical) opinion associating
any current tinnitus with service rather than with postservice
etiological factors. Although the veteran has claimed in testimony
during his hearings that his tinnitus developed with an ear
infection in boot camp in 1946 or 1947, service medical records
contain no mention of tinnitus at that time. As was previously
noted, laypersons, such as the veteran, are not competent to offer
opinions regarding medical etiology. See Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993). Accordingly, the evidence in regard to tinnitus
is not material, and is not so significant, by itself or in
connection with evidence previously assembled, that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a).

Since the veteran has not fulfilled his threshold burden of
submitting new and material evidence, his claims may not be
reopened, and the prior rating decisions remain final.

ORDER

The appeal to reopen claims of service connection for residuals of
a left leg injury and for tinnitus is denied.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals

9 -



